DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
paragraph [0015], line 5: “the small diameter portion 100” and should recite --the small diameter portion 110--;
paragraph [0018], line 2: “the small diameter portion 100” and should recite --the small diameter portion 110--; and
paragraph [0032], line 6: “the tapered portion 131” and should recite --the tapered portion 130--.
Appropriate correction is required.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1 recites “the decreased diameter” in line 5 and should read --the decreasing diameter--; and
Claim 2 recites “increases toward the distal end direction” in line 2 and should recite --increases toward the distal end--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the distal end of the core shaft" in line 8 in which there is insufficient antecedent basis for this limitation in the claim.  Is this limitation supposed to be the same as “a distal end portion” of the core shaft of claim 1, line 2?
Claim 1 recites “a core shaft that includes a distal end portion having a stepwisely decreasing diameter toward a distal end direction” in lines 2-3, but also recites that the core shaft has a small diameter portion, a large diameter portion, and “a tapered portion between the small diameter portion and the large diameter portion, the tapered portion being continuous with the small diameter portion and the large diameter portion and increases in diameter from the small diameter portion toward the large diameter portion” in lines 10-21.  It does not appear that the structure described in lines 10-21 is a stepwisely decreasing diameter but a gradually decreasing diameter.  This seemingly contradictory statements create confusion as to what the decreasing diameter of the core shaft looks like, which renders claim 1 indefinite.
Claims 2 and 4-6 are rejected by virtue of their dependence from claim 1. 
The term “substantially” in claim 2, line 3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The distance that the shaft extends has been rendered indefinite by use of the term “substantially”.
Claim 3 is rejected by virtue of its dependence from claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi et al. (US 2014/0142557 A1)(cited by applicant)(Kosugi) in view of Richardson et al. (US 7,455,646 B2)(Richardson).
In Regards to Claim 1: Kosugi teaches a guide wire, comprising: a core shaft (see Kosugi Figure 1, element 20, core shaft) that includes a distal end portion having a stepwisely decreasing diameter toward a distal end direction (see Kosugi Figure 1, elements 20, 21, 22, and 23 and paragraph [0023] “The core shaft 20 includes a small-diameter portion 21, a tapered portion 22, and a large-diameter portion 23 arranged in that order from the distal end thereof to the proximal end thereof”); an inner coil body wound to cover at least a part of an outer periphery of the distal end portion having the decreased diameter (see Kosugi Figure 1, element 40); an outer coil body wound to cover at least an outer periphery of the inner coil body (see Kosugi Figure 1, elements 30 and 31); a distal end fixing portion that fixes the distal end of the core shaft, a distal end of the inner coil body, and a distal end of the outer coil body to one another (see Kosugi Figure 5, elements 65, 66 and 67 and paragraph [0059] “The proximal end of the distal coil portion 61 is bonded to the small-diameter portion 21 of the core shaft 20 by a distal inner bonding portion 65. A central portion of the intermediate coil portion 62 is bonded to the outer coil body 30 by an outer bonding portion 66. The proximal end of the intermediate coil portion 62 is bonded to the tapered portion 22 of the core shaft 20 by a proximal inner bonding portion 67”), wherein the distal end portion of the core shaft includes: a small diameter portion adjacent to the distal end fixing portion (see Kosugi Figure 5, element 21, small-diameter portion of the core shaft, near element 65, distal inner bonding portion), a large diameter portion inside the inner coil body and the outer coil body further in a proximal end direction than the small diameter portion the large diameter portion having a larger diameter than the small diameter portion (see Kosugi Figure 5, element 22, tapered portion of the core shaft), and a tapered portion between the small diameter portion and the large diameter portion the tapered portion being continuous with the small diameter portion and the large diameter portion and increases in diameter from the small diameter portion toward the large diameter portion (see Kosugi Figure 5, elements 21 and 22, it is clear there is a tapered portion between elements 21 and 22); but is silent to a radiopaque marker on an outer peripheral surface of the tapered portion; and a gap between the radiopaque marker and the inner coil body.
Richardson  teaches a guidewire (see Richardson: Abstract) with tapered segments (see Richardson: Abstract) with a radiopaque marker on an outer peripheral surface of the tapered portion of the core shaft (see Richardson Figure 26, element 225, radiopaque markers and Column 21, lines 15-16 “Disposed on the elongate core member 201 at regular intervals are radiopaque markers 225”); and a gap between the radiopaque marker and the inner coil body (see Richardson: Column 5, lines 19-21 “gap between an inside surface of the helical coil and an outside surface of the elongate core member” and Figure 26; it is clear that there is space between element 225 and 211, coil). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the guidewire as taught by Kosugi with the radiopaque marker and gap between radiopaque marker and the inner coil body of Richardson in order to provide “accurate visualization with desired imaging techniques” (see Richardson: Column 21, lines 21-23).
In Regards to Claim 2: Kosugi teaches a guide wire, comprising: a core shaft (see Kosugi Figure 1, element 20, core shaft), but is silent to wherein the gap between the inner coil body and the radiopaque marker increases toward the distal end direction while the core shaft extends substantially in a straight line.
Richardson  teaches a guidewire (see Richardson: Abstract) with tapered segments (see Richardson: Abstract) with a radiopaque marker on an outer peripheral surface of the tapered portion of the core shaft (see Richardson Figure 26, element 225, radiopaque markers and Column 21, lines 15-16 “Disposed on the elongate core member 201 at regular intervals are radiopaque markers 225”); and a gap between the radiopaque marker and the inner coil body (see Richardson: Column 5, lines 19-21 “gap between an inside surface of the helical coil and an outside surface of the elongate core member” and Figure 26; it is clear that there is space between element 225 and 211, coil), wherein the gap between the inner coil body and the radiopaque marker increases toward the distal end direction while the core shaft extends substantially in a straight line (see Richardson Figure 26, elements 225 and 211; it is clear that the space between elements 225 and 211 increases toward the distal end and that the core shaft, element 201, extends substantially in a straight line). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the guidewire as taught by Kosugi with the radiopaque marker and gap between radiopaque marker and the inner coil body of Richardson in order to provide “accurate visualization with desired imaging techniques” (see Richardson: Column 21, lines 21-23).
In Regards to Claim 3: Kosugi teaches a guide wire, comprising: a core shaft (see Kosugi Figure 1, element 20, core shaft), but is silent to wherein the radiopaque marker has a convex shape.
Richardson  teaches a guidewire (see Richardson: Abstract) with tapered segments (see Richardson: Abstract) with a radiopaque marker on an outer peripheral surface of the tapered portion of the core shaft (see Richardson Figure 26, element 225, radiopaque markers and Column 21, lines 15-16 “Disposed on the elongate core member 201 at regular intervals are radiopaque markers 225”) wherein the radiopaque marker has a convex shape (see Figure 26, element 225 which is disposed around element 201; it is clear that the radiopaque marker, 225, has a convex shape because its surface is curved around a cylindrical body). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the guidewire as taught by Kosugi with the radiopaque marker having a convex shape of Richardson in order to provide “accurate visualization with desired imaging techniques” (see Richardson: Column 21, lines 21-23).
In Regards to Claim 6: Kosugi teaches a guide wire, comprising: a core shaft (see Kosugi Figure 1, element 20, core shaft), wherein the outer coil body extends further from the distal end fixing portion than the inner coil body (see Kosugi Figure 5, elements 65, 66 and 67 and paragraph [0059] “The proximal end of the distal coil portion 61 is bonded to the small-diameter portion 21 of the core shaft 20 by a distal inner bonding portion 65. A central portion of the intermediate coil portion 62 is bonded to the outer coil body 30 by an outer bonding portion 66. The proximal end of the intermediate coil portion 62 is bonded to the tapered portion 22 of the core shaft 20 by a proximal inner bonding portion 67”; it is clear in Figure 5 that the outer coil body extends further from the distal fixing portion, 65).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kosugi et al. (US 2014/0142557 A1)(cited by applicant)(Kosugi) in view of Richardson et al. (US 7,455,646 B2)(Richardson) further in view of Kim et al. (US 2009/0227900 A1)(Kim).
In Regards to Claim 4: Kosugi teaches a guide wire, comprising: a core shaft (see Kosugi Figure 1, element 20, core shaft), but is silent to wherein the gap between the inner coil body and the radiopaque marker is constant.
Richardson  teaches a guidewire (see Richardson: Abstract) with tapered segments (see Richardson: Abstract) with a radiopaque marker on an outer peripheral surface of the tapered portion of the core shaft (see Richardson Figure 26, element 225, radiopaque markers and Column 21, lines 15-16 “Disposed on the elongate core member 201 at regular intervals are radiopaque markers 225”); and a gap between the radiopaque marker and the inner coil body (see Richardson: Column 5, lines 19-21 “gap between an inside surface of the helical coil and an outside surface of the elongate core member” and Figure 26; it is clear that there is space between element 225 and 211, coil). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the guidewire as taught by Kosugi with the radiopaque marker and gap between radiopaque marker and the inner coil body of Richardson in order to provide “accurate visualization with desired imaging techniques” (see Richardson: Column 21, lines 21-23). Kosugi, as modified by Richardson, is silent to wherein the gap between the inner coil body and the radiopaque marker is constant.
Kim teaches a guidewire (see Kim: Abstract) with a radiopaque marker on an outer peripheral surface of a portion of a core shaft (see Kim Figure 4B element 350) wherein the gap between the coil body and the radiopaque marker is constant (see Kim Figure 4B, element 350; it is clear that the space between the radiopaque marker 350 and coil body 320 is constant).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the guidewire as taught by Kosugi, as modified by Richardson, with the constant gap between the radiopaque marker the coil body of Kim in order to “facilitate visualization under fluoroscopy” (see Kim paragraph [0039]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kosugi et al. (US 2014/0142557 A1)(cited by applicant)(Kosugi) in view of Richardson et al. (US 7,455,646 B2)(Richardson) further in view of Gosiengfiao et al. (US 6,612,998 B2)(Gosiengfiao).
In Regards to Claim 5: Kosugi teaches a guide wire, comprising: a core shaft (see Kosugi Figure 1, element 20, core shaft), but is silent to wherein the radiopaque marker covers an entirety of the outer peripheral surface of the tapered portion.
Richardson  teaches a guidewire (see Richardson: Abstract) with tapered segments (see Richardson: Abstract) with a radiopaque marker on an outer peripheral surface of the tapered portion of the core shaft (see Richardson Figure 26, element 225, radiopaque markers and Column 21, lines 15-16 “Disposed on the elongate core member 201 at regular intervals are radiopaque markers 225”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the guidewire as taught by Kosugi with the radiopaque marker covering an entirety of the outer peripheral surface of the tapered portion of Richardson in order to provide “accurate visualization with desired imaging techniques” (see Richardson: Column 21, lines 21-23). Kosugi, as modified by Richardson, is silent to wherein the radiopaque marker covers an entirety of the outer peripheral surface of the tapered portion.
Gosiengfiao teaches a guidewire with an elongated core having a radiopaque marker (see Gosiengfiao: Abstract) wherein the radiopaque marker covers an entirety of the outer peripheral surface of the tapered portion (see Gosiengfiao: Abstract “The marker sleeve may be secured to a tapered portion of the distal core section”; Column 2, line 28 “continuous polymer sleeve” and Column 2, lines 59-60 “The entire exterior of the sleeve may be plated with a radiopaque material”; it is clear that Gosiengfiao teaches a sleeve that covers an entirety of a tapered portion with a sleeve that may be plated with a radiopaque material). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the guidewire as taught by Kosugi, as modified by Richardson, with the radiopaque marker covering an entirety of the outer peripheral surface of the tapered portion of Gosiengfiao in order to measure “a length of an anatomical feature or the distance between anatomical features within a patient's body” (see Gosiengfiao: Column 2, lines 20-22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/             Examiner, Art Unit 3791 

/MATTHEW KREMER/             Primary Examiner, Art Unit 3791